Calhoon, J.;
delivered the opinion of the court.
Appellants filed their bill to remove a cloud on their title. It avers "the cloud to be a claim under tax sales, one of which is charged to have been made of part of the land by the tax collector of Coahoma county on March 3, 1890, “for taxes improperly alleged to be due and unpaid for the year 1889,” and avers that he made a deed to the purchasers, which deed *652was recorded. Another is charged to be a sale on the same day by the same collector of another part, in the conveyance of which it is charged that the lands wore £ ‘ inaccurately described, ’ ’ and the bill charges £ £ attempted sales and conveyances by the tax collector” in 1891-1896 and 1897, giving dates, etc., in separate clauses, and then avers them all to be “absolutely void and without effect save to cast a cloud, doubt and suspicion upon the title of these complainants. ’’
There is a demurrer to this bill on divers grounds, all clearly untenable, as we think. Only one of them needs to be noticed, and on that it is ingeniously argued that the averments are insufficient. We cannot concur in this view. See the authorities cited in the briefs of counsel for appellee, and especially Cook v. Friley, 61 Miss., 1, and 17 Enc. Pl. & Prac., 337, and note 1, and page 338, text and note 1, and page 339, text and note 2. It seems to be the overwhelming weight of authority that the defects in the defendant’s claim in bills to remove clouds need not be pointed out, even where-the bill does, as it need not do but does here, describe the instrument under which the adverse claim is based.
The demurrer, in our opinion, was properly overruled, and the case is

Affirmed and remanded with simty days allowed defendants l)e-low, after mandate filed, in which to answer.